Exhibit 10.43

WATERS CORPORATION

2012 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT dated as of [            ] between Waters Corporation, a
corporation organized under the laws of the State of Delaware (the “Company”),
and [            ] (the “Participant” or “you”), an employee of Waters
Corporation.

1.    Grant of Award. Pursuant and subject to the Company’s 2012 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), the
Company hereby grants to the Participant an award (the “Award”) consisting of a
target number of [            ] Performance Units (the “Target Award” and such
Performance Units, the “PSUs”). Each PSU represents the conditional right to
receive, without payment but subject to the terms, conditions and limitations
set forth in this Agreement and in the Plan, one share of the common stock, par
value $.01 per share, of the Company (the “Stock”), subject to adjustment
pursuant to Section 8 of the Plan in respect of transactions or events occurring
after the date hereof. The percentage of the Target Award that may be earned by
the Participant will be determined in accordance with Exhibit A hereto. The date
of grant (the “Grant Date”) of this Award is [            ].

2.    Earned PSUs. The PSUs shall become “Earned PSUs” following the end of the
Performance Period to the extent earned in accordance with the performance
criteria set forth on Exhibit A (the “Performance Criteria”), subject to the
Compensation Committee determining, in its sole discretion, the achievement of
the Performance Criteria.

3.    Vesting of Earned PSUs; Termination of Employment. No portion of the Award
is vested as of the date hereof. The Earned PSUs (if any) shall vest in full on
March 1, 2023 (the “Vesting Date”), subject to your continuous employment
through this date, or such earlier time as set forth in Section 4 below.
Notwithstanding the foregoing, in the event of a termination of your employment
due to your Retirement after the first anniversary of the Performance Period
Start Date (a “Qualifying Retirement”) or your death, in either case, prior to
the Vesting Date and prior to a Change of Control, the PSUs shall not terminate
upon such termination and shall instead remain outstanding and eligible to
become Earned PSUs in accordance with the terms of this Agreement and to vest on
the Vesting Date. The number of Earned PSUs, if any, will be prorated based on
the number of the days that have elapsed in the Performance Period from the
Performance Period Start Date (as defined in Exhibit A) to the date of such
termination of employment.

4.    Change of Control. Notwithstanding anything contained in Section 9 of the
Plan to the contrary:

 

  (a)

If, prior to the Performance Period End Date (as defined in Exhibit A), a Change
of Control occurs, to the extent the PSUs are outstanding immediately prior to
such Change of Control, the PSUs shall be deemed earned assuming the Performance
Criteria have been achieved at target levels and the number of Earned PSUs shall
be equal to the number of PSUs subject to the Target Award. The Earned PSUs
shall continue to vest based solely on time and shall vest on the Vesting Date,
subject to your remaining in continuous employment through such date, except as
otherwise provided in Section 4(b)-(d) below.

 

  (b)

If (A) in connection with a Change of Control described in subsection (a) above
the Earned PSUs are assumed or continued, or a new award is substituted for the
Earned PSUs, by the acquiror or survivor (or an affiliate of the acquiror or
survivor), (B) you remain continuously employed through the date of the Change
of Control, and (C) your employment is terminated by the Company without Cause
or by you for Good Reason, in either case, within eighteen (18) months following
the Change of Control, the Earned PSUs will automatically vest in full upon such
termination of employment.

 

1



--------------------------------------------------------------------------------

  (c)

If, in connection with a Change of Control described in subsection (a) above,
the Earned PSUs are not assumed or continued, or a new award is not substituted
for the Earned PSUs, by the acquiror or survivor (or an affiliate of the
acquiror or survivor), the Earned PSUs will automatically vest immediately prior
to, but subject to the consummation of, the occurrence of such Change of Control
and the Company shall deliver to you any shares in respect of Earned PSUs in a
manner that will allow you to participate in the Change of Control on the same
basis as other shareholders.

 

  (d)

In the event a Change of Control occurs following a termination of your
employment due to a Qualifying Retirement or your death and prior to the
Performance Period End Date, (i) the PSUs shall become Earned PSUs as provided
for in Section 4(a) above (prorated, for the avoidance of doubt, in accordance
with Section 3 above (based on the original Performance Period, without regard
to the Change of Control)), (ii) the Earned PSUs will automatically vest in full
immediately prior to, but subject to the consummation of, the occurrence of such
Change of Control, and (iii) the Company shall deliver to you any shares in
respect of Earned PSUs in a manner that will allow you to participate in the
Change of Control on the same basis as other shareholders.

5.    Delivery of Shares. Shares in respect of Earned PSUs that have become
vested will be delivered to you as soon as practicable following vesting, but in
any event no later than the March 15th following the date the Earned PSUs become
vested hereunder (or any earlier date, after vesting, required to avoid
characterization of this Award as non-qualified deferred compensation under
Section 409A of the Code). In connection with the delivery of shares of Stock in
respect of Earned PSUs, par value will be deemed paid for each share by past
services rendered by you.

6.    Duration of Award and Termination of Employment. This Award will expire
upon the earlier of (i) the delivery of shares of Stock in respect of all vested
and Earned PSUs granted pursuant to this Agreement or (ii) a termination of your
employment with the Company and its Affiliates for any reason other than a
Qualifying Retirement or death as provided in Section 3 above.

7.    Transfer of Awards. You may not transfer this Award except by will or the
laws of descent and distribution.

8.     Required Holding Period for Shares. Any shares of Stock delivered to you
in respect of Earned PSUs (after giving effect to the withholding of shares of
Stock as contemplated by Section 12 below) may not be transferred, sold,
hypothecated or otherwise disposed of for a period of [twelve (12)]1[twenty-four
(24)]2 months following the Vesting Date; provided, however, that this
restriction shall not apply following your death or in connection with or
following a Change of Control.

9.    Incorporation of Plan Terms. Except as expressly provided herein, this
Award is granted subject to all of the applicable terms and provisions of the
Plan, including but not limited to the provision for acceleration of vesting of
this Award set forth in Section 8 (Adjustment Provisions) and the limitations on
the Company’s obligation to deliver shares of Stock upon settlement set forth in
Section 10 (Settlement of Awards). Except as expressly provided herein, in the
event of a conflict between the terms of this Agreement and the Plan, the terms
of the Plan shall control.

10.    Definitions. For purposes of this Award, the following terms have the
following meanings:

 

1 

Note to Draft: For all employees except CEO.

2 

Note to Draft: For CEO.

 

2



--------------------------------------------------------------------------------

  (a)

“Cause” shall mean, except as otherwise set forth in an employment or other
individual agreement between you and the Company (it being understood that such
other definition of “Cause” that is set forth in any such employment agreement
or other individual Agreement shall control instead of this definition for so
long as such employment agreement or other individual agreement is in effect):

 

  (i)

the conviction of you by a court of competent jurisdiction of, or the pleading
of guilty or nolo contendere to, any felony or any crime involving moral
turpitude;

 

  (ii)

gross negligence, breach of fiduciary duty, breach of any non-competition,
non-solicitation or developments agreement or covenant in favor of the Company
or material breach of any confidentiality agreement or covenant in favor of the
Company;

 

  (iii)

you shall have willfully and continually failed to substantially perform your
duties with the Company after a written demand for substantial performance is
delivered by the Company, which demand specifically identifies the manner in
which the Company believes that you have not substantially performed your duties
pursuant to the disciplinary procedures of the Company, and such failure of
substantial performance shall have continued for a period of thirty (30) days
after such written demand;

 

  (iv)

you have been chronically absent from work (excluding vacations, illnesses or
leaves of absences);

 

  (v)

the commission by you of an act of fraud, embezzlement or misappropriation
against the Company; or

 

  (vi)

you shall have refused, after explicit notice, to obey any lawful resolution or
direction by the Board which is consistent with your duties as an officer of the
Company.

 

  (b)

“Good Reason” shall mean, except as otherwise set forth in an employment or
other individual agreement between you and the Company (it being understood that
such other definition of “Good Reason” that is set forth in any such employment
agreement or other individual agreement shall control instead of this definition
for so long as such employment agreement or other individual agreement is in
effect, the occurrence (without your express written consent) of one or more of
the following events following a Change of Control, as the case may be:

 

  (i)

a material diminution in your authority, duties, responsibilities or reporting
lines from your authority, duties, responsibilities or reporting lines
immediately prior to the Change of Control;

 

  (ii)

a material reduction in your base salary (other than that which results in a
base salary reduction of no more than ten percent (10%) in the aggregate from
your highest base salary and is proportional to reductions of other senior
executives) or target annual bonus opportunity;

 

  (iii)

a material change in your place of business (provided, however, that travel for
business purposes consistent with past practices shall not be considered a
change in the place of business for the purpose of this clause (iii)); or

 

3



--------------------------------------------------------------------------------

  (iv)

a material breach by the Company of any agreement under which you provide
services to the Company, or any plan of incentive compensation;

provided, that the occurrence of any of the events listed in clauses (i) through
(iv) shall not constitute “Good Reason” (x) unless you shall have given notice
of the event to the Company within ninety (90) days after it first existed,
(y) the Company shall have failed to remedy the condition within thirty
(30) days after the notice, and (z) you actually terminate employment within
thirty (30) days after the expiration of the Company’s cure period.

 

  (c)

“Retirement” shall mean your termination of employment (other than for Cause or
your voluntary resignation at a time when Cause exists) (i) at any time after
you have reached age sixty (60) with ten (10) years of service to the Company
and its subsidiaries and (ii) with the intention of concluding your working or
professional career.

11.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of you.
Capitalized terms used but not defined herein shall have the meaning assigned
under the Plan. This Agreement may be executed in one or more counterparts all
of which together shall constitute but one instrument.

12.    Tax Consequences. The Company makes no representation or warranty as to
the tax treatment to you of your receipt or the vesting or settlement of this
Award or upon your sale or other disposition of shares of Stock. You should rely
on your own tax advisors for such advice. By accepting this Award, you hereby
acknowledge and agree that the Company will hold back that number of whole
shares of Stock otherwise deliverable to you under this Award having a Market
Value sufficient to satisfy the statutory minimum withholding amount applicable
to the shares delivered under this Award, with the Company accepting a payment
in cash or by check to the extent of any withholding amounts not satisfied by
such withholding of shares. Nothing in the preceding sentence shall be construed
as relieving the you of any liability for satisfying your tax obligations with
respect to this Award and you authorize the Company and its subsidiaries to
withhold any such amounts from any amounts otherwise owed to you.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date first above written.

WATERS CORPORATION

By:    Christopher J. O’Connell

Title: Chairman and Chief Executive Officer

EMPLOYEE

Electronic Signature of Participant

 

5